Citation Nr: 0944877	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-16 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.	Entitlement to service connection for right knee 
disability.

2.	Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1951 to November 
1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) San Juan, Commonwealth of 
Puerto Rico Regional Office (RO). 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	A right knee disability did not onset in service and is 
not causally related to service or a service-connected 
disability.  

2.	A left knee disability did not have its onset in service 
and is not causally related to service or a service-
connected disability.  


CONCLUSION OF LAW

1.	The criteria for service connection for a right knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).

2.	The criteria for service connection for a left knee 
disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

The notice requirements described above apply to all five 
elements of a service connection claim: (1) veteran status; 
(2) existence of disability; (3) connection between service 
and the disability; (4) degree of disability; and (5) 
effective date of benefits where a claim is granted.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In December 2004 the agency of original jurisdiction (AOJ) 
provided the notices required by 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2009).  Specifically, the AOJ 
notified the Veteran of information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  
However, this notice did not include the initial disability 
rating and effective date elements of the claim as required 
by Dingess.  

In March 2006, the complete Dingess notification was sent to 
the Veteran.  Although the notice letter postdated the 
initial adjudication, the claim was subsequently 
readjudicated and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

It is, therefore, the Board's conclusion that the Veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  In addition, the VA has also done everything 
reasonably possible to assist the Veteran with respect to his 
claim for benefits, such as obtaining medical records.  
Consequently, the duty to notify and assist has been met.

Service Connection

The Veteran claims that he is entitled to service connection 
for right and left knee disabilities.  Service connection may 
be granted for a disability resulting from injury or disease 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  To establish service connection 
for the claimed disorder, there must be medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  38 C.F.R § 3.303 (2008); see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  Service connection may 
also be granted for chronic disorders, such as arthritis, 
when manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The contends that his right and left knee disabilities are 
the result of a injury sustained during his military service 
while stationed at Camp Losey, Puerto Rico, and in Germany.  
He contends that he fell out of a truck in Camp Losey 
sustaining injuries to his back, finger, and knees.  As the 
injuries to his knees were not as serious as his back and 
finger, his knees were not treated.  The Veteran stated he 
could not carry heavy weapons during service.  After leaving 
service the Veteran experienced problems to his knees but did 
not receive treatment until many years later.  See Decision 
Review Officer hearing, dated December 2005.

According to the service treatment records, the Veteran 
sustained injuries to his right hand in April 1952.  However, 
there is no record of complaints or treatments to his knees.  
Furthermore, the Veteran's separation examination record 
reveals normal finding for his lower extremities.  See 
service treatment records, dated November 1951 to November 
1953, and separation examination record, dated November 1953. 

Post treatment records document the Veteran's complaints of 
knee pain beginning in 1979.  VA treatment records dated from 
1979 to January 1995 reflect that the Veteran was seen 
intermittently for painful and swollen knees, among other 
things.  However, there is no indication in the record the 
Veteran's bilateral knee disability is a result of his 
military service. 

A VA examination report dated in August 1998 indicates that 
the Veteran ambulated slowly and limped due to severe 
bilateral knee osteoarthritis and degenerative joint disease.  
He was diagnosed with acute osteoarthritis and degenerative 
joint disease of the knees.  No mention was made regarding a 
connection between these disabilities and the Veteran's 
military service.  See VA examination, dated August 1989.

In November 2002, the Veteran's right knee was treated at 
Diagnostic Imaging and Radiology Services, PSC, which 
revealed findings indicative of patellofemoral degenerative 
disease.  Advanced right knee degenerative joint disease was 
diagnosed.  See Diagnostic Imaging and Radiology Services 
record, dated November 2002. 

The Veteran submitted records from the Commonwealth of Puerto 
Rico, Health Department, translated into English by the VA, 
confirming the Veteran's bilateral knee disability as 
"[o]steoarthritis knee, right knee prosthesis... [p]roblems in 
joints (both knees) which limit markedly walking and 
standing."  See Commonwealth of Puerto Rico, Health 
Department record, dated May 2005. 

Furthermore, the Veteran submitted a buddy statement from J. 
A. M. S. who stated he was in Camp Losey with the Veteran in 
1952 when the Veteran "suffered an accident while he was 
traveling in an army truck inside the camp and that he 
received blows for which he was referred to a hospital."  
This statement was translated into English from Spanish by 
the VA.  See J. A. M. S. letter, dated June 1997.  

After consideration of the entire record and the relevant 
law, the Board finds that the Veteran's bilateral knee 
disability is not related to his active service, and service 
connection is not established.  While the Veteran currently 
has bilateral knee disabilities, the medical evidence of 
record as a whole supports the proposition that there is no 
etiological relationship between these disabilities and his 
military service.  Therefore, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for left and right knee 
disability.  

The Board has also considered the numerous written statements 
and buddy statements submitted by the Veteran.  However, 
where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Veteran does not 
meet this burden by presenting his opinion because he is not 
a medical health professional and his opinion does not 
constitute competent medical authority.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Furthermore, although the 
Veteran's history of in-service injury is corroborated by a 
witness, the histories are not sufficiently probative to 
warrant a grant of service connection.  Id.  Consequently, 
while the Veteran and his witness are competent to report 
that the Veteran was injured and the existence of symptoms 
such as pain and limited mobility, they are not competent to 
report a chronic disorder resulted form the alleged injury.  

Furthermore, the evidence of record does not support a 
finding of continuity of symptomatology, however.  Post-
service treatment records demonstrate that the first 
documented occasion on which the Veteran sought treatment for 
a knee disability took place in April 1974, almost twenty one 
years after separation from service. 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, even if the Board conceded in-service 
knee injuries, based on the normal knee at separation, the 
length of time between separation and the initial 
manifestation of chronic bilateral knee disorder and the lack 
of a nexus opinion the evidence for the Veteran's claim is 
outweighed by the countervailing evidence.  

Although the Board is sympathetic to the Veteran's claims, as 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the 
appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied. 



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


